DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 2, 4-6, 8, 15, 18, 24, 26, 28, 33, 35-38, 40-43, 46-48 and 53 are pending.  Claims 1, 2, 4-6, 8, 15, 18, 24, 26 and 28 are subject to examination in this Office action.  Claims 33, 35-38, 40-43, 46-48 and 53 are withdrawn (non-elected).

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12 July 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Specification
The disclosure is objected to because it solely refers to metric (S.I.) units of measure in numerous locations without a parenthetical reference to the equivalent English units.  See MPEP 

Claim Objections
Claims 6, 8 and 28 are objected to because they refer to metric (S.I.) units without a parenthetical reference to the equivalent English units.  Applicant is encouraged to bring these claims into conformance with prevailing U.S. practice.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 2, 4-6, 8, 15, 18, 24, 26 and 28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 (approx. line 2 thereof), the relative term “generally” is recited, which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this regard, the Examiner suggests deleting this relative term.
Regarding claim 1 (wherein clause), the term “the thickness” lacks proper antecedent basis.
Regarding claim 1 (wherein clause), the word “its” is recited.  To which previously recited structure is this word referring?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Raad (U.S. Patent No. 2,151,798).
Regarding independent claim 1, Raad describes a block (each block being formed by subdivision of the unit 44 on the longitudinal cleavages 46, each block comprising four chambers 45) for use in automated building construction, the block comprising a generally cuboid body (fig. 6; page 3, ll. 46-68) having:
a) a top and a base (fig. 1);
b) a length extending between a pair of opposed ends (fig. 1);
c) a width extending between a pair of opposed sides (fig. 1);
d) a plurality of hollow cores (four chambers 45) extending from said top to said base (page 1, left col., ll. 28-30; page 4, left col., ll. 61-67; claim 1: "each of said sections having at least a chamber extending therethrough"), and arranged in a row between said opposed ends; wherein each core (chamber 45) has a rectilinear cross-sectional shape; and,


Regarding claim 2, wherein the walls extending about the cores are one of substantially solid and include plurality of secondary cores extending from said top to said base, the secondary cores separated by a plurality of webs (Fig. 6). 

Regarding claim 4, wherein the block includes four hollow cores, so as to be divisible into four substantially identical block portions (Fig. 6).

Regarding claim 5, wherein the cores comprise at least one of: a) a square cross-sectional shape; and, b) a rectangular cross-sectional shape (Fig. 6).

Regarding claim 15, wherein each hollow core is spaced evenly from each of the opposed sides, and the hollow cores adjacent each end are spaced evenly therefrom (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as unpatentable over Raad.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dimension the block and provide the recited material strengths as claimed to provide uniformity for the desired application.  The Examiner notes that these recitations appear to be nothing more than an optimum or workable range.  In this regard, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); see also MPEP § 2144.05.  Moreover, the Examiner notes a criticality for the recited dimensions has not clearly been established in the present record via objective evidence. 

Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Raad as applied above, and further in view of Haug (U.S. Patent No. 4,787,189).
Raad does not appear to expressly describe a tongue and groove oriented and positioned as claimed.  As evidenced by Haug, it was old and well-known in the art to utilize a tongue and groove oriented and positioned as claimed to bolster the structural integrity of the connection between adjacent blocks (Figs. 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention utilize a tongue and groove oriented and positioned as claimed to bolster the structural integrity of the connection between adjacent blocks.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Claims 24, 26 and 28 are rejected under 35 U.S.C. 103 as unpatentable over Raad as applied above, and further in view of Bokvist (U.S. Patent No. 3,673,750).
Raad does not appear to expressly describe the recited mixture.  As evidenced by Bokvist, it was old and well-known in the art to utilize the recited mixture for composing such blocks (col. 1, ll. 59-75; col. 2, ll. 60-75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the recited mixture to provide blocks that possess a heat insulation capacity which is relatively insignificantly deteriorated by moisture, and to have a relatively small tendency of absorbing and conducting moisture, as taught by Bokvist.  Such combination of known prior art elements that merely yields predictable results would have been obvious to one skilled in the art.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635